       Case 3:20-cv-00050-CWR-FKB Document 5 Filed 03/03/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION



 SECURITIES AND EXCHANGE
 COMMISSION,

                                      Plaintiff,
                                                          Case No. 3:20-cv-00050-CWR-FKB
                           v.

 MICHAEL DOUGLAS BILLINGS and
 MDB GROUP, LLC,


                                      Defendants.


                  JUDGMENT AS TO DEFENDANT MDB GROUP, LLC

       The Securities and Exchange Commission having filed a Complaint and Defendant MDB

Group, LLC (“Defendant”) having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and as otherwise provided in Paragraph V herein); waived findings of fact and

conclusions of law; and waived any right to appeal from this Judgment:

                                                   I.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Sections 5(a) and (c) of the

Securities Act of 1933 (the “Securities Act”) [15 U.S.C. §§ 77e(a) and 77e(c)] by, directly or

indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any
       Case 3:20-cv-00050-CWR-FKB Document 5 Filed 03/03/20 Page 2 of 5




means or instruments of transportation or communication in interstate commerce or of the mails

to sell such security through the use or medium of any prospectus or otherwise; or

        (b)     Making use of any means or instruments of transportation or communication in

interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

any prospectus or otherwise any security, unless a registration statement has been filed with the

Commission as to such security, or while the registration statement is the subject of a refusal

order or stop order or (prior to the effective date of the registration statement) any public

proceeding or examination under Section 8 of the Securities Act [15 U.S.C. § 77h].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Section 15(a) of the Securities

Exchange Act of 1934 (“the Exchange Act”) [15 U.S.C. § 78o(a)] by, directly or indirectly, through

the use of any means or instrumentalities of interstate commerce, or of the mails, engaging in the

business of a broker or dealer without registering with the Commission as a broker or dealer or a

registered representative thereof.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,



                                                  2
       Case 3:20-cv-00050-CWR-FKB Document 5 Filed 03/03/20 Page 3 of 5




agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant shall pay disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil

penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3)

of the Exchange Act [15 U.S.C. § 78u(d)(3)]. The Court shall determine the amounts of the

disgorgement and civil penalty upon motion of the Commission. Prejudgment interest shall be

calculated from April 17, 2018 based on the rate of interest used by the Internal Revenue Service

for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection

with the Commission’s motion for disgorgement and/or civil penalties, and at any hearing held

on such a motion: (a) Defendant will be precluded from arguing that he did not violate the

federal securities laws as alleged in the Complaint; (b) Defendant may not challenge the validity

of the Consent or this Judgment; (c) solely for the purposes of such motion, the allegations of the

Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn

deposition or investigative testimony, and documentary evidence, without regard to the standards

for summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In

connection with the Commission’s motion for disgorgement and/or civil penalties, the parties

may take discovery, including discovery from appropriate non-parties.




                                                  3
       Case 3:20-cv-00050-CWR-FKB Document 5 Filed 03/03/20 Page 4 of 5




                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C.

§523, the allegations in the complaint are true and admitted by Defendant, and further, any debt

for disgorgement, prejudgment interest, civil penalty or other amounts ordered by any judgment,

order, consent order, decree or settlement agreement entered in connection with this proceeding,

is a debt for the violation by Defendant of the federal securities laws or any regulation or order

issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.

§523(a)(19).

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.




                                                 4
       Case 3:20-cv-00050-CWR-FKB Document 5 Filed 03/03/20 Page 5 of 5




                                              VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.



Dated: March 3rd, 2020
                                                     s/ Carlton W. Reeves __________
                                                     HON. CARLTON W. REEVES
                                                     UNITED STATES DISTRICT JUDGE

Filed by:

/s/ W. Shawn Murnahan
W. Shawn Murnahan
Counsel for Plaintiff Securities and Exchange Commission

Approved as to form:

/s/ Christopher Kirkpatrick
Christopher Kirkpatrick
Counsel for Defendant MDB Group, LLC




                                                5
